EXHIBIT 5.1 September 16, 2011 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N. E. Washington, DC20549 Re:Varca Ventures, Inc. Post-Effective Amendment No. 1 to Form S-1 Registration Statement Registration No. 333-166548 Ladies and Gentlemen: We refer to the above-captioned Post-Effective Amendment No. 1 to the registration statement on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”) filed by Varca Ventures, Inc., a Nevada corporation (the “Company”), with the Securities and Exchange Commission. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed.In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the 5,600,000 shares of common stock being offered pursuant to the Registration Statement are duly authorized and legally and validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement.In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Synergy Law Group LLC Synergy Law Group, LLC 730 W. Randolph St.-6th Floor-Chicago, IL 60661-p: 312.454.0015-f: 312.454.0261
